PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Paolo COSTA
Application No. 15/139,262
Filed: February 15, 2020
Attorney Docket No. BIOL-001COB
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed July 23, 2020.  

The request for refund is Dismissed.

Applicant files the above request for refund of $1,000.00 stating, “On July 23, 2020, Applicant filed an ePetition to Revive, Response, and Covid Relief Form”.

Application became abandoned on March 04, 2019. A notice of abandonment was issued on June 26, 2019. An e-petition was filed and granted a year later on July 23, 2020. This application was abandoned well before the March 27, 2020 date that the CARES act first applied.

In view of the above, the request for refund cannot be granted.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


	
/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions